 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    YASIR MEHMOOD,                                    No. 2:17-cv-0970 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER and
14    TABASSUM SARANI,                                  FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17          Plaintiff and defendant are each proceeding in this case in pro per. The proceeding has

18   accordingly been referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

19   This matter is before the court on defendant’s motion to dismiss. ECF No. 72. Because

20   defendant has not identified any grounds for dismissal, the motion must be DENIED.

21          Defendant contends that the complaint must be dismissed because “the timeline for the

22   Plaintiff to file dispositive motions in this case has expired.” ECF No. 47. This is defendant’s

23   sole contention. Id. The fact that the dispositive motions deadline has expired as to plaintiff is

24   not a proper reason to dismiss a case, and defendant’s motion must be DENIED.

25          Because the dispositive motions deadline has expired, with both parties having had an

26   opportunity to make dispositive motions (ECF Nos. 47, 68) it is ORDERED that no further

27   dispositive motions by either party will be considered.

28   ////
 1          Further, for the reasons explained above, IT IS HEREBY RECOMMENDED that
 2   defendant’s motion to dismiss (ECF No. 72) be DENIED.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one (21)
 5   days after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a
 7   document should be captioned “Objections to Magistrate Judge’s Findings and
 8   Recommendations.” Any response to the objections shall be filed with the court and served on all
 9   parties within fourteen (14) days after service of the objections. Local Rule 304(d). Failure to
10   file objections within the specified time may waive the right to appeal the District Court’s order.
11   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57
12   (9th Cir. 1991).
13   DATED: February 11, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
